THE COURT.
In his petition for a rehearing counsel for appellant criticizes as incorrect and inaccurate certain statements of fact found in the opinion. Those statements were taken verbatim from counsel's statements to the trial court found in the certified transcript.
The argument first made in his petition for a rehearing that the trial court was without jurisdiction to entertain the pretrial motion to delimit the issues was not considered in the opinion because it was not made an issue in the trial court and was not raised on the appeal.
The same is true of the argument made for the first time in his petition for a rehearing that he did not consent to the hearing of the pretrial motion. His only objection was to the hearing before the full panel of the jury. The court and all counsel then agreed that a jury of 12 be first selected and all others excused before the motion was heard.
Appellant’s petition for a hearing by the Supreme Court was denied November 4,1946. Carter, J., voted for a hearing. Schauer, J., did not participate.